MEMORANDUM OPINION
 
No. 04-10-00336-CV
 
In the INTEREST OF
J.T., T.T.H. & T.C., Children
 
From the 288th
Judicial District Court, Bexar County, Texas
Trial Court No. 2009-PA-00793
Honorable Richard
Garcia, Associate Judge Presiding[1]
 
Opinion by:   Marialyn Barnard, Justice
 
Sitting:                     Sandee Bryan Marion, Justice
                     Phylis
J. Speedlin, Justice
                     Marialyn
Barnard, Justice
 
Delivered and
Filed:  March 9, 2011
 
MOTION TO
WITHDRAW GRANTED; AFFIRMED
 
Appellant
father, T.D.C., appeals the trial court’s judgment terminating his parental
rights to J.T., T.T.H., and T.C., and the order finding his statement of
appellate points frivolous.  See Tex.
Fam. Code Ann. § 263.405(a), (d)(3) (West 2008).  Appellant’s
court-appointed appellate attorney has filed a motion to withdraw and a brief
containing a professional evaluation of the record demonstrating there are no
arguable grounds to be advanced and concluding the appeal is frivolous.  The
brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967).  See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex.
App.—San Antonio May 21, 2003, order) (applying Anders procedure to
appeals from orders terminating parental rights), disp. on merits, 2003
WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.). 
Appellant was provided a copy of the brief and informed of his right to file
his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.—San Antonio July 23, 1997, no pet.); In re R.R., 2003 WL 21157944,
at *4.  Appellant did not file a pro se brief.  
We
have reviewed the record and the attorney’s brief and we agree with counsel
that the appellate points do not present a substantial question for appellate
review.  See Tex. Civ. Prac.
& Rem. Code Ann. § 13.003(b) (West 2002); Tex. Fam. Code Ann. § 263.405(d)(3) (incorporating section
13.003(b) by reference).  Accordingly, we hold the trial court did not abuse
its discretion in finding the points of appeal to be frivolous.  We grant the
motion to withdraw and affirm the trial court’s judgment. 
 
Marialyn Barnard, Justice
 
 
 




[1]
The Honorable Solomon J. Casseb III is the presiding judge of the 288th Judicial
District Court, Bexar County, Texas.  However, the judgment of termination that
is the subject of this appeal was signed by the Honorable Richard Garcia,
Associate Judge, Bexar County, Texas.